ICJ_060_TrialPakistaniPOW_PAK_IND_1973-12-15_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR
(PAKISTAN v. INDIA)

ORDER OF 15 DECEMBER 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROCES DE
PRISONNIERS DE GUERRE PAKISTANAIS
(PAKISTAN c. INDE)

ORDONNANCE DU 15 DECEMBRE 1973
Official citation:

Trial of Pakistani Prisoners of War,
Order of 15 December 1973, 1.C.J. Reports 1973, p. 347.

Mode officiel de citation:

Procès de prisonniers de guerre pakistanais,
ordonnance du 15 décembre 1973, C.I.J. Recueil 1973, p. 347.

 

No deveter OD

 

 

 
15 DECEMBER 1973
ORDER

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR

(PAKISTAN v. INDIA)

AFFAIRE RELATIVE AU PROCES DE PRISONNIERS
DE GUERRE PAKISTANAIS

(PAKISTAN c. INDE)

15 DECEMBRE 1973
ORDONNANCE
1973
December
ieral List
Jo. 60

347

INTERNATIONAL COURT OF JUSTICE

YEAR 1973

15 December 1973

CASE CONCERNING TRIAL OF PAKISTANI

PRISONERS OF WAR
(PAKISTAN v. INDIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article
74 of the Rules of Court,

Having regard to the Application by Pakistan filed in the Registry of
the Court on 11 May 1973, instituting proceedings against India in
respect of a dispute concerning charges of genocide against 195 Pakistani
nationals, prisoners of war or civilian internees in Indian custody,

Whereas this Application was, in accordance with Article 40, paragraph
2, of the Statute of the Court, communicated to the Government of India,
and was, in accordance with Article 40, paragraph 3, of the Statute,
notified to Members of the United Nations and to the other States
entitled to appear before the Court;

Whereas the notification provided for in Article 63, paragraph 1, of
the Statute was addressed to the States parties to the Convention for the
Prevention and Punishment of the Crime of Genocide adopted by the
General Assembly of the United Nations on 9 December 1948, which
was invoked in the Application;

Whereas by an Order dated 13 July 1973 the Court decided that the
written proceedings should first be addressed to the question of the juris-
diction of the Court to entertain the dispute, and fixed 1 October 1973
as the time-limit for the Memorial of the Government of Pakistan and
15 December 1973 as the time-limit for the Counter-Memorial of the

4
348 PAKISTANI PRISONERS OF WAR (ORDER 15 XII 73)

Government of India, and whereas by an Order of 29 September 1973
the President of the Court extended to 15 December 1973, at the request
of the Agent of Pakistan, the time-limit for the filing of the Memorial
and extended to 17 May 1974 the time-limit for the filing of the Counter-
Memorial;

Whereas by a letter dated 14 December 1973 and received in the
Registry the same day, the Agent of Pakistan referred to negotiations
between the Government of Pakistan and the Government of India which
had resulted in an agreement signed at New Delhi on 28 August 1973,
and, with a view to facilitating further negotiations, requested the Court
to make an Order officially recording discontinuance of the proceedings
in this case;

Whereas the Government of Pakistan has thus informed the Court in
writing that it is not going on with the proceedings;

Whereas the Government of India, while it has addressed certain
communications to the Court through its Ambassador in The Hague,
has not yet taken any step in the proceedings;

Places on record the discontinuance by the Government of Pakistan
of the proceedings instituted by the Application filed on 11 May 1973;

Orders that the case be removed from the list.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this fifteenth day of December, one
thousand nine hundred and seventy-three, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of Pakistan and the Government of India respectively.

(Signed) Manfred LACHS,
President.

(Signed) W. Tarr,
Deputy-Registrar.
